                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LEAH BANKS                                                               PLAINTIFF

V.                          No. 3:21-CV-00018-LPR-JTR

KEITH BOWERS, Administrator, Craighead
County Detention Center; CRAIGHEAD
COUNTY DETENTION CENTER                                             DEFENDANTS

                                      ORDER

      In compliance with the Court’s prior Order (Doc. 3 ), Plaintiff Leah Banks

(“Banks”) has timely filed a completed Application to Proceed In Forma Pauperis

(Doc. 4). It is clear from the provided financial information that Banks is entitled to

proceed in forma pauperis and that she is required to pay an initial partial filing fee

of $44.30. Accordingly, the Application to Proceed In Forma Pauperis is

GRANTED, and the Court will direct Banks’s custodian to collect monthly

payments from her institutional account until the $350 filing fee is paid in full. See

28 U.S.C. ' 1915(b).

      IT IS THEREFORE ORDERED THAT:

      1.     Plaintiff=s Application to Proceed In Forma Pauperis (Doc. 4) is

GRANTED.
      2.     Banks must, nevertheless, pay the statutory filing fee of $350. Banks’s

custodian is directed to collect from Banks’s institutional account an initial partial

filing fee of $44.30. Thereafter, the custodian is directed to collect monthly

payments equal to 20% of the preceding month's income credited to Banks’s

institutional account each time the amount in the account exceeds $10.00. Those

payments must be sent to the Clerk of the Court until a total of $350 has been paid.

      3.     The Clerk is directed to send a copy of this Order to the Administrator

of the Craighead County Detention Center at 901 Willett Road, Jonesboro, Arkansas

72401.

      DATED this 2nd day of June, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
